DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 47-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-29 of U.S. Patent No. 8,591,922;
claims 1-29 of U.S. Patent No. 9,132,107;
claims 1-7 of U.S. Patent No. 10,951,168;
claims 1-33 of U.S. Patent No. 8,901,173; and 
claims 1-36 of U.S. Patent Application No. 17/479,886. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the abovementioned patented and copending claims are directed to a pharmaceutical composition of GHB comprising a mixture of salts of GHB, wherein the mixture comprises two or more salts selected from the group consisting of Na(GHB), K(GHB), Mg(GHB)2 and Ca(GHB)2. The difference is that the instant claims require particular molar equivalents and concentrations of the abovementioned salts of GHB. However, it would have been obvious to one of ordinary skill to optimize the amounts of each salt.
With regards to U.S. Patent Application No. 17/479,886, this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 47-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-25 of U.S. Patent No. 9,555,017;
claims 1-33 of U.S. Patent No. 10,675,258; and
claims 37-46 of U.S. Patent Application No. 17/479,886.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition or (method of making or using the same composition). As stated above, some of the claims differ in molar equivalents and concentration of each salt of GHB; however, it would have been obvious to one of ordinary skill to optimize the amounts of each salt. The patented and co-pending claims are directed to the method of making or the method of using the instantly claimed composition. Therefore, it would have been obvious to one of ordinary skill in the art that if they knew how to use or make the instantly claimed composition, then the instantly claimed composition was already known. 
With regards to U.S. Patent Application No. 17/479,886, this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617